Citation Nr: 0308275	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  02-09 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than May 31, 1995, 
for the assignment of a 100 percent disability rating for 
service-connected schizophrenia, for the purpose of accrued 
benefits.  


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from April 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, that denied the above claim.  

In her substantive appeal, received in July 2002, the 
appellant requested a personal hearing before a Member of the 
Board, now referred to as Veterans Law Judge.  In July 2002, 
the RO sent her a hearing clarification letter, notifying her 
of the various options available for personal hearings.  She 
responded in writing and chose the option of a hearing before 
the RO with a Hearing Officer.  That hearing was scheduled 
for September 2002, at which time the appellant asked for 
legal clarification of her claim.  After receiving statutes 
and case law from the RO, she canceled her request in writing 
for a hearing, and asked that her case be immediately 
forwarded to Board.  


FINDINGS OF FACT

1.  The appellant adult daughter of the deceased veteran does 
not meet the statutory requirements to receive an award of 
accrued benefits.

2.  The veteran did not have any claims pending at the time 
of his death.




CONCLUSION OF LAW

As a matter of law, the criteria for entitlement to accrued 
benefits have not been met.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had military service during World War II.  Upon 
discharge from service in October 1945, service connection 
was granted for a psychiatric disorder, then characterized as 
dementia praecox.  By the 1950s VA had re-classified the 
service-connected disability to schizophrenia, paranoid type.  
The disability rating thereafter fluctuated from 10 to 100 
percent, corresponding to the periods of remission and 
recurrence of symptomatology.  Determinations by VA regarding 
the veteran's competency also fluctuated throughout the 
years.  

In May 1995, the veteran filed a claim for an increased 
rating for his service-connected psychiatric disability.  In 
a December 1995 rating decision, the evaluation of 
schizophrenia, which was 30 percent disabling, was increased 
to 100 percent, effective May 31, 1995.  The veteran was 
notified of this rating decision and of his appellate rights 
by letter dated December 15, 1995.  No correspondence 
indicating disagreement with the RO's decision, including the 
effective date assigned, was received within one year of 
December 15, 1995.

In a Certificate of Legal Capacity to Receive and Disburse 
Benefits, VA Form 27-555, received in April 1996, the 
appellant was named as the payee.  The appellant, as the 
veteran's custodian, thereafter corresponded with VA on the 
veteran's behalf for all monetary purposes.  

VA was informed of the veteran's death on the day he died, 
May [redacted], 2000.  In April 2001, the appellant submitted a claim 
for accrued benefits.  In August 2001, she was denied any 
claim for DIC and pension because she did not meet the 
criteria for an eligible dependent, "child," of the veteran, 
at the time of his death.  Accrued benefits were denied 
because VA did not owe the veteran any money at the time of 
his death.  The appellant appealed the denial of accrued 
benefits and perfected this appeal.  

The appellant in this case is the deceased veteran's 
daughter.  The record shows that she was born in March 1947.  
She was the legal fiduciary, conservator, and caretaker of 
the veteran from May 1995 until the date of his death.  The 
veteran was twice divorced, and did not leave a surviving 
spouse.  

The appellant's basic contention is that the veteran was 
entitled to a higher disability rating for his service-
connected schizophrenia prior to May 1995 when the 100 
percent evaluation and entitlement to Aid and Attendance were 
established.  She acknowledges that she is not a dependent 
"child" of the veteran for VA compensation purposes.  She 
also concedes that there was no pending claim at the time of 
the veteran's death.  In pursuing a claim for accrued 
benefits, she argues that the veteran was unable to pursue 
the benefits owed him from VA throughout his lifetime because 
he was incompetent.  She specifically requested that the 2-
year limit for benefits due and unpaid the veteran at the 
time of his death be waived "in the interest of what is right 
and fair."  She submitted duplicate copies of the veteran's 
June 1990 private hospitalization records in support of her 
claim and contention that he was 100 percent disabled before 
May 1995.  




Legal Analysis

When a veteran dies from service connected disability, 
Dependency and Indemnity Compensation (DIC) is paid to his 
surviving spouse, children or parents.  38 U.S.C.A. § 1310, 
1311 (West 2002).  The standards and criteria for determining 
whether or not a disability from which a veteran has died is 
service connected are the same standards and criteria 
employed for determining whether a disability is service 
connected generally, i.e., while the veteran is still alive.  
38 U.S.C.A. § 1310 (West 2002).  Issues involved in a claim 
for DIC are decided without regard to any prior disposition 
of those issues during the veteran's lifetime.  38 C.F.R. 
§ 20.1106 (2002).

Unlike a claim for DIC, a claim for accrued benefits is 
derivative of a claim made by the veteran during his life.  
Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed.Cir. 1996) 
(noting that an accrued benefits claim is derivative of the 
veteran's claim).
Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death, based on existing ratings or 
decisions or based on evidence in the file at the date of 
death, that were due and unpaid for a period not to exceed 
two years prior to death may be paid to his surviving child.  
38 U.S.C.A. § 5121 (West 2002).  Accrued benefits, in 
contrast to "death benefits" such as DIC, death 
compensation, and death pension, "are sums owing to the 
veteran for prior periods, but unpaid at the time of death."  
Zevalkink, 102 F.3d at 1242 (holding that accrued benefits 
are amounts "due and unpaid" prior to the veteran's death 
and are not in the nature of death benefits of the type 
referred to in 38 U.S.C. § 5310).  See also, Jones v. West, 
136 F.3d 1296, 1300 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 90 (1998) ("a consequence of the derivative nature of 
the surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application.")  

Under 38 U.S.C.A. § 5121(c), the only requirement imposed 
regarding a claim for accrued benefits is that the 
application "must be filed within one year after the date of 
death."  38 U.S.C.A. § 5121(c) (West 2002).  The appellant 
having claimed entitlement to accrued benefits, the first 
inquiry is whether she filed a timely claim for accrued 
benefits within one year after the date of death.

In this case, the appellant submitted an application for 
accrued benefits in April 2001, after the veteran's death in 
May 2000.  The Board concludes, therefore, that she did 
submit a timely application for accrued benefits when she 
submitted her claim within one year after the veteran died.  

However, the veteran had no claims "pending at the time of 
his death," and the appellant concedes this fact.  As noted 
above, in December 1995 the RO assigned an effective date of 
May 31, 1995, for the assignment of a 100 percent disability 
rating for the veteran's schizophrenia.  Because no notice of 
disagreement with that decision was received within one year, 
it became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.200, 20.302 (2002).  At no time did the 
veteran file a claim for an earlier effective date.  He did 
not die until May 2000, more than one year after he received 
notice of the December 1995 rating decision.  

Therefore, as the appellant's claim was not derived from a 
claim that the veteran had pending at the time of his death, 
it must be denied for an lack of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).

Additionally, the appellant does not meet the statutory 
requirements to receive an award of accrued benefits.  The 
record shows that she was born in 1947, and, therefore, is 
not a "child," nor does she claim to be, as defined by 
regulation.  A "child" is defined as a person who is 
unmarried, and under the age of 18, or became permanently 
incapable of self support before age 18, or who, after 
becoming 18 years old and until completion of education or 
training, but not after age 23, was pursuing a course of 
instruction at an approved educational institution.  
38 U.S.C. § 101(4)(A) (West 2002); 38 C.F.R. § 3.57(a) 
(2002).  

The appellant's claim is similar to the case of Burris v. 
Principi, 15 Vet. App. 348, wherein, among other things, it 
was held that the appellant adult son of the deceased 
veteran, and his surviving spouse, was not eligible to 
receive accrued benefits or DIC because he was not a child 
within the meaning of the relevant statute and regulation.  
See also Wilkes v. Principi, 16 Vet. App. 237 (2002) (in 
order to be eligible for accrued benefits, a claimant must 
qualify as a member of one of the statutorily enumerated 
categories of recipients).  

Since the appellant in this case does not meet the statutory 
requirements to receive an award of accrued benefits, should 
any be owed, the appeal must be denied for lack of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law).

Further, because accrued benefits are limited by statute to 
two years, there is no legal provision for such a general 
retroactive award to an appellant.  See Burris, at 354 (J. 
Kramer, concurring), citing 38 U.S.C. § 5121(a); but cf. 
Bonny v. Principi, 16 Vet. App. 504 (2002) (when periodic 
monetary disability benefits have been awarded to a veteran 
but not paid prior to the veteran's death, an eligible 
survivor is entitled to receive the entire amount of the 
award, and is not limited to the two-year period before the 
veteran's death).  

The Board is aware that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
However, VA has no duty to assist a claimant if there is no 
reasonable possibility that VA assistance would help 
substantiate the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  In this case, the essential facts are not in dispute; 
the case rests on the interpretation and application of the 
relevant law.  The VCAA does not affect matters on appeal 
when the issue is limited to statutory interpretation.  See 
Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Therefore, there is no 
prejudice to the appellant by the Board deciding the case at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In any event, in the August 2001 denial of the appellant's 
claim for accrued benefits and the May 2002 Statement of the 
Case, the RO provided her with the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate her claim and notified her of whom was 
responsible for producing evidence.  At an informal 
conference in September 2002, the RO also provided the 
appellant with requested and indicated case law and statutes 
regarding the merits of her claim.  Accordingly, additional 
efforts to notify and assist the appellant are not warranted.  
See also 38 U.S.C. § 5103A(a)(2); 38 C.F.R. § 3.159(d) (2002) 
(VA will refrain from or discontinue providing assistance in 
obtaining when the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.)    




ORDER

Entitlement to an effective date earlier than May 31, 1995, 
for the assignment of a 100 percent disability rating for 
service-connected schizophrenia, for the purpose of accrued 
benefits, is denied.  



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

